DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/05/2022 has been entered.
Claims 1, 2, 6-9, 12 and 14 are pending and being examined.

Response to Amendment
The previous rejection of Claims 1, 2, 6, 8, 9, and 14, under 35 U.S.C. 103 as being unpatentable over US 2008/0200589 A1 to Hubschmid (hereinafter Hubschmid) in view of US 2012/0172493 A1to Dettloff et al. (hereinafter Dettloff) and in further view of US 5,965,673 A to Hermansen et al. (hereinafter Hermansen) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 12 under 35 U.S.C. 103 as being unpatentable over US 2008/0200589 A1 to Hubschmid (hereinafter Hubschmid) in further view of US 5,965,673 A to Hermansen et al. (hereinafter Hermansen) and further in view of US 5,171,769 A to Bull et al. (hereinafter Bull) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Hubschmid in further view of Dettloff, and in further view of Hermansen, as applied to claim 1 above, and further in view of US 2015/0094400 A1 to Zheng et al. (hereinafter Zheng) is/are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 2, 6, 8, 9, 12, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-522816 A to Shinoda et al. (hereinafter Shinoda) and in further view of  US 2008/0200589 A1 to Hubschmid (hereinafter Hubschmid).
Regarding claims 1, 2, 6, 8, 9, 12, and 14, Shinoda teaches a curable epoxy resin composition comprising an epoxy resin, a curing agent, a core/shell polymer, and aluminum oxide (para 8-9), used to form electrical insulation material for generator switches in Automatic Pressure Gelation (APG) processes, (para 1 and 66), which meets the claimed switchgear article and APG process cited in claims 1, 12, and 14). Shinoda also teaches the a bisphenol A epoxy resin is mixed with a core-shell under vacuum at 60 deg C to form a resin mixture, the curing agent and aluminum oxide powder is mixed under vacuum at 60 deg C to form a hardener mixture, and the resin and hardener mixtures are mixed together at 50 deg C and vacuumed to form the complete mixture, (para 67-71), which meets the claimed mixing at elevated temperatures and reduced pressure and holding the composition at a temp of 40-60 deg C steps of claims 1, 12, and 14. The above bisphenol A epoxy resin meets the epoxy and the above aluminum oxide meets the filler cited in claims 1, 12, and 14. Shinoda further teaches that customary curing agents can be used in the composition such as polyamines (para 32), such as isophorone diamine (para 34) the composition can further include catalysts (para 37), and mixtures of curing agents (para 38).
Shinoda does not explicitly teach the polyetheramine.
However, Hubschmid teaches an epoxy resin composition comprising an epoxy resin, a block copolymer or a core shell copolymer, and a polyoxyalkyleneamine hardener (See abstract, and para 13), used in the field of structural adhesives, composites and/or electrical components (para 1) coatings, impregnating resins, RTM process, aerospace and/or wind mill, (para 73), which is the same field of electrical components and epoxy compositions as cited above in Shinoda. Hubschmid further teaches the epoxy resin can specifically be bisphenol A diglycidyl ether(para 15, 84 and 114), wherein the impact modifier is specifically a core-shell (See Table 6, para 95), and the hardener can be a combination of a Jeffamine and isophorone diamine (para 117), wherein the Jeffamine can be D-230, T-403, and XTJ-568 (Table 2, para 94). 
In example H, Hubschmid teaches using 100 parts of bisphenol A epoxy resin with 5 wt% impact modifier, and 30 parts of 72% jeffamine, 19% isophorone diamine, and 9% dimethyl-methylenebis(cyclohexylamine), (para 117 and 138, Table 10), which correlates to 95 parts of epoxy resin, 21.6 parts Jeffamine, 5.7 parts isophorone diamine, and 2.7 parts of dimethyl-methylenebis(cyclohexylamine). This further correlates to 17 wt% of polyetheramine and 6.7 wt% of cycloaliphatic amine per total wt of epoxy, cycloaliphatic amine and polyetheramine, which meets the claimed wt% cited in claims 1, 12 and 14. The above isophorone diamine meets the cycloaliphatic amine cited in claims 1, 3-5, 12, and 14, and the above Jeffamine D-230, T-403, and XTJ-568 meets the polyetheramine having the formula (1), (3), and the formula prepared by the amination of butylene oxide capped alcohols cited in claims 6, 8, 9 and 14, as cited in page 9, line 244 to page 10, line 270 of the Applicant's specification. Hubschmid also teaches the combination of the Jeffamine and cycloaliphatic amine improves the toughness of the composition (para 30, and 112), which is a desired property cited above in Shinoda (para 79-80).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the amount of Jeffamine and isophorone diamine in Hubschmid for the curing agent in Shinoda because Hubschmid teaches the same field of electrical components and epoxy compositions as cited above in Shinoda, and Hubschmid also teaches the combination of the Jeffamine and cycloaliphatic amine improves the toughness of the composition (para 30, and 112), which is a desired property cited above in Shinoda (para 79-80).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in further view of Hubschmid, as applied to claim 1 above, and further in view of US 2015/0094400 A1 to Zheng et al. (hereinafter Zheng). 
Regarding claim 7, as cited above and incorporated herein, the combination of Shinoda and Hubschmid teaches claim 1. 
Hubschmid does not explicitly teach the polyetheramine having the claimed formula (2).
However, Zheng teaches a liquid curing agent composition comprising a polyamine and a dicyandiamide used to cured an amine/epoxy composition (See abstract), used in the field of fiber reinforced composites with insulating properties and for airframe and aircraft (para 1- 2), which is in the same field of insulating epoxy compositions cited above in Hubschmid. Zheng further teaches the polyamine can include a combination of at least one major polyamine and at least one minor polyamine (See claim 8), wherein the major polyamine can be cycloaliphatic and the minor polyamine can be polyetheramines (para 101) wherein particularly suitable major cycloaliphatic amines include isophorone diamine (para 71 and 101) and particularly suitable minor polyetheramines include Jeffamines such as D230, T430, ED600 and ED900 (para 70 and 102). The above ED600 and ED900 qualify as the claimed polyetheramine having formula (2) as cited in page 9, line 250-255 of the Applicant's specification. The above teaching in Zheng further demonstrates to one skilled in the art that ED600 and ED900 are particularly suitable polyetheramines to be used in curing compositions for epoxy resin compositions. Zheng further teaches that the combination of the major and minor polyamines, the major polyamine serves a main curing agent and the minor amine provides good solubilizing environment for the major curing agent without adversely affecting the property of the curing agent (para 65)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the Jeffamine ED600 and/or ED900 of Zheng for the Jeffamine in Hubschmid because Zheng teaches same field of insulating epoxy composites cited above in Hubschmid, Zheng further teaches the polyamine can include a combination of a major polyamine such as a cycloaliphatic polyamine and a minor polyamine such as polyetheramines (para 101), wherein particularly suitable polyetheramines include Jeffamines such as D230, T430, ED600 and ED900 (para 70), and the above teaching in Zheng further demonstrates to one skilled in the art that ED600 and ED900 are particularly suitable polyetheramines to be used in curing compositions for epoxy resin compositions, and Zheng further teaches that the above minor amine (i.e. polyetheramine) provides good solubilizing environment for the major curing agent without adversely affecting the property of the curing agent (para 65). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6-9, 12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0025151 A1 to Ghoul et al. (hereinafter Ghoul), which teaches the APG process and holding temperatures for epoxy resin compositions and used for insulation of switchgears and transformers. (para 56-58).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766